FILED
                            NOT FOR PUBLICATION                             JUL 07 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EUGENE HAMILTON,                                 No. 13-15217

               Plaintiff - Appellant,            D.C. No. 5:11-cv-00227-RMW

  v.
                                                 MEMORANDUM*
J. RHOADS; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Former California state prisoner Eugene Hamilton appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Hamilton’s claims

against defendants Rhoads and Chu because Hamilton failed to raise a genuine

dispute of material fact as to whether they consciously disregarded a serious risk to

his health by trying to manage his degenerative disc disease and chronic pain due

to spinal injuries, instead of transferring him to a medical facility. See Farmer v.

Brennan, 511 U.S. 825, 845, 847 (1994) (a prison official acts with deliberate

indifference if “he knows that inmates face a substantial risk of serious harm and

disregards that risk by failing to take reasonable measures to abate it”); Toguchi,

391 F.3d at 1058 (prisoner’s difference of opinion with physician regarding course

of treatment is not sufficient; rather, to show deliberate indifference, prisoner must

establish that the chosen course of treatment “was medically unacceptable under

the circumstances” (citation and internal quotation marks omitted)); see also

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986) (party opposing

summary judgment may not rest on conclusory assertions, but must come forward

with significantly probative evidence).

      The district court properly granted summary judgment on Hamilton’s claims

against defendants Larico and Shytle because Hamilton failed to raise a triable

dispute as to whether they had any personal knowledge of or involvement in the


                                           2                                    13-15217
alleged constitutional violation. See Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir.

2011) (“[A] plaintiff may state a claim against a supervisor for deliberate

indifference based upon the supervisor’s knowledge of and acquiescence in

unconstitutional conduct by his or her subordinates.”).

      Hamilton’s contentions that the district court allegedly failed to view the

evidence in the light most favorable to the moving party and made improper

credibility determinations are unpersuasive.

      AFFIRMED.




                                          3                                    13-15217